Case: 17-20069      Document: 00514468728         Page: 1    Date Filed: 05/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 17-20069                              May 11, 2018
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

AARON MATTHEW PIERCE

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-57-2


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Aaron Matthew Pierce appeals his jury trial convictions for conspiracy
to commit wire fraud and three counts of wire fraud and aiding and abetting
wire fraud.     He contends that the district court abused its discretion by
declining to include an instruction on multiple conspiracies in its jury charge
and that the evidence is insufficient to support his convictions.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20069     Document: 00514468728      Page: 2   Date Filed: 05/11/2018


                                  No. 17-20069

      “A multiple conspiracy charge instructs the jury to acquit if it finds that
the defendant was not a member of the indicted conspiracy but rather was
involved in another conspiracy.” United States v. Cavin, 39 F.3d 1299, 1310
(5th Cir. 1994).     Pierce asserts primarily that a multiple-conspiracies
instruction was warranted based on the lack of evidence establishing a
connection between himself and a coconspirator.
      Our review of the record reveals no evidence that Pierce “w[as] only
involved in separate conspiracies unrelated to the overall conspiracy charge in
the indictment.” United States v. Greer, 939 F.2d 1076, 1088 (5th Cir. 1991)
(quoting United States v. Anguiano, 873 F.2d 1314, 1317 (9th Cir. 1989)),
opinion reinstated in part on reh’g, 968 F.2d 433 (5th Cir. 1992); United States
v. Castaneda-Cantu, 20 F.3d 1325, 1334 (5th Cir. 1994). In addition, that the
evidence was silent as to Pierce’s connection with the coconspirator is
irrelevant; in order to establish a single conspiracy, “[i]t is not necessary . . .
for all coconspirators to know each other or to have worked together on all
phases of the criminal enterprise.” United States v. Winship, 724 F.2d 1116,
1122 (5th Cir. 1984). Accordingly, the district court did not abuse its discretion
in declining to instruct the jury on the theory of multiple conspiracies. See
Castaneda-Cantu, 20 F.3d at 1333-34; Greer, 939 F.2d at 1088.
      Pierce’s arguments that the evidence was insufficient to convict him of
conspiracy to commit wire fraud and three counts of wire fraud and aiding and
abetting wire fraud are entirely premised upon his faulty argument that he
was entitled to a charge on multiple conspiracies, and because that argument
fails, his sufficiency arguments necessarily fail. Nevertheless, the undisputed
evidence presented at trial showed that Darrell Demond Arline, a program
manager at Goodwill Industries in Houston, Texas, and Pierce conspired to
commit wire fraud and committed wire fraud when they defrauded a federal



                                        2
    Case: 17-20069    Document: 00514468728     Page: 3   Date Filed: 05/11/2018


                                 No. 17-20069

grant program implemented to assist needy veterans with housing. Arline
participated by creating and/or approving fraudulent purchase orders
identifying Pierce or his company as a vendor eligible for funds under the
program, thereby causing checks to be issued to Pierce and his bogus company.
Pierce participated by opening a fictitious company, accepting payment for
services he did not provide, and depositing the illegally-gotten checks into his
account, which resulted in the debiting of Goodwill’s account and three wire
transmissions requesting reimbursement from grant funds. In light of the
foregoing evidence, a rational jury could have found Pierce guilty of the
charged offenses beyond a reasonable doubt. See United States v. Vargas-
Ocampo, 747 F.3d 299, 303 (5th Cir. 2014) (en banc); 18 U.S.C. § 1343 (wire
fraud); 18 U.S.C. § 1349 (conspiracy); 18 U.S.C. § 2 (aiding and abetting).
      The judgment of the district court is AFFIRMED.




                                       3